DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 21 June 2022 has been entered. Claims 1-17 remain pending in the application. 

	Response to Arguments
Applicant's arguments filed have been fully considered but they are not fully persuasive.
In response to applicant’s argument on numbered Page 10 “For at least the reasons set forth above, the applicant respectfully requests the withdrawal of the rejection for USC 112(f)”, examiner respectfully agrees and notes the following:
The 35 U.S.C.§ 112(f) notifications of claims 2, 4, and 13 are not rejections, merely a notification that claims 2, 4, and 13 were being interpreted using 35 U.S.C.§ 112(f), and the associated structure and algorithm was included in the notification. However, as the limitations in questions are components of a "circuit", the 35 U.S.C.§ 112(f) interpretation is no longer appropriate and as the claims will no longer be interpreted under  35 U.S.C.§ 112(f)
	
In response to applicant’s argument on numbered Pages 11-12 “Thus, Zang does not disclose the feature that "the peripheral circuit resumes the suspended first operation while outputting data obtained by the second operation to the controller" of amended claim 1”, examiner respectfully disagrees in part and notes the following:
Agree in part. There is no teaching in Zang to indicate that the page buffers can only store data for one command at a time, or that the page buffer can only send data to one bus at a time (cell array for program, controller for read). Therefore the supplied argument is not supported by the teachings of Zang. However, as Zang is silent on this feature, Zang does not explicitly teach the amended feature at issue.
	Examiner would like to note that this amendment limits the first operation to an Erase operation, and no longer applies to a Write operation. The supplied disclosure only teaches this feature during an erase operation and does not teach this feature during a write operation, see Fig. 14 and [00161] through [00164]. Specifically, in [00164], it is noted that as the cache buffer 124 is not necessary in an erase operation, the data from the read operation can be output at the same time as the erase operation is resuming. This is further reinforced by Applicant’s argument on Pg. 11. Applicant acknowledges that data can not be output during a program operation as both operations need the page buffer in Zang. As there is no teaching in the supplied Disclosure to teach a method to overcome this limitation of the system, the same argument is applicable to the claimed invention.
Therefore, while the current 35 U.S.C.§ 102(a)(1) rejection will be withdrawn as Zang is silent on the issue, claim 8 now contains new matter, and as such will have a new rejection under 35 U.S.C.§ 112(a).
	
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitation “wherein the first operation is any one of a program operation and an erase operation”. This is new matter. Fig. 14 and [00161] through [00164] of the supplied disclosure teach that "and to resume a suspended first operation while outputting data obtained by the second operation to the controller" during an erase operation, however there is no teaching for "and to resume a suspended first operation while outputting data obtained by the second operation to the controller" during a write operation. Specifically, in [00164], it is noted that as the cache buffer 124 is not necessary in an erase operation, the data from the read operation can be output at the same time as the erase operation is resuming.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zang et al (US 2016/0313946 A1) hereinafter referred to as Zang in view of Lee et al (US 2018/0151237 A1) hereinafter referred to as Lee.

	Regarding claim 1, Zang teaches A semiconductor memory device performing memory operations controlled by a controller (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"), the semiconductor memory device comprising:
a memory cell array including a plurality of memory cells (Zang [0051] "In some embodiments, the memory blocks 211 may include a NAND-type flash memory cell");
a peripheral circuit configured to perform a first operation, corresponding to a first command received by the controller, on selected memory cells among the plurality of memory cells (Zang [0042] "The voltage generation circuit 230, the row decoder 240, the page buffer 250, the column decoder 260 and the input/output circuit 270 form a peripheral circuit for the memory cell array 210. The peripheral circuit may perform a program, read, or erase operation of the memory cell array 210. The control circuit 220 may control the peripheral circuit"; The controller sends commands to the peripheral circuit, which then performs the command on the memory cells selected in the address of the command); and
a control logic circuit configured to, when a second command is received while
the first operation is being performed, control the peripheral circuit to suspend the first operation to perform a second operation, and to resume a suspended first operation without receiving additional commands (Zang Fig. 4; [0042] "The control circuit 220 may control the peripheral circuit"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The first operation is suspending when a second operation is received from the host. As seen in Fig. 4, no additional commands are required after the second operation is finished in order to resume the first operation), however Zang does not explicitly teach while outputting data obtained by the second operation to the controller.
Lee teaches while outputting data obtained by the second operation to the controller (Lee Fig. 29; [0161] "Operations S2110 to S2130 described with reference to FIG. 21 are performed. Afterwards, in operation S3040, the memory controller 110 may resume a suspended erase operation of the nonvolatile memory device 120 within a reference time tR2 for erase reliability"; as can be seen in Fig. 29, time tR2 is the time period that the read command is being processed and the read data returned to the controller).
As Zang and Lee are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Zang with the erase suspend of Lee. One of ordinary skill in the art would have been motivated to make this modification because both Zang and Lee teach a system that can suspend a command in progress in a NAND storage device to process a read request, then resuming the previous command. However, Zang only teaches this feature while a write is in progress and not an erase. Lee teaches both types of suspensions, therefore integrating the erase suspension of Lee into the system of Zang would have a high chance of success. In addition, this modification would greatly decrease the wait time of the processor for read data when an erasure is in progress, therefore improving the efficiency and operating speed of the system as a whole. 

Regarding claim 2, the combination of Zang and Lee teaches The semiconductor memory device of claim 1, wherein the control logic circuit includes:
a command receiver configured to receive the first and second commands (Zang Fig. 2 Host I/F 140); 
an operation status determiner configured to generate status information representing an operation status of the semiconductor memory device (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; by controlling the state of the die, the Die Suspend Server (operation status determiner) generates the status information that represents the current state of the die); 
a ready-busy signal generator configured to generate a ready-busy signal, based on the status information (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; by controlling the state of the die, the Die Suspend Server (status register) generates a signal that represents the current state of the die); 
and a control signal generator configured to generate a control signal for controlling the peripheral circuit, based on the status information and the first and second commands (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency").

Regarding claim 3, the combination of Zang and Lee teaches The semiconductor memory device of claim 2, wherein the control logic circuit is configured to control the peripheral circuit to resume the performance of the first operation, when the second operation is completed (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The first operation is suspending when a second operation is received from the host. The first operation is then resumed once the second operation is completed).

Regarding claim 4, the combination of Zang and Lee teaches The semiconductor memory device of claim 3, wherein the control signal generator includes:
a first operation controller configured to generate a control signal for performing the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform program operations); 
an operation suspend controller configured to generate a control signal for suspending the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform suspend operations); 
a second operation controller configured to generate a control signal for performing the second operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform read operations); 
and an operation resume controller configured to generate a control signal for resuming the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform resume operations).

Regarding claim 5, the combination of Zang and Lee teaches The semiconductor memory device of claim 4, wherein, when the status information represents a busy status, and the second command is a read command, the operation suspend controller is configured to generate a first control signal for controlling the peripheral circuit to suspend the performance of the first operation, and the second operation controller is configured to generate a second control signal for controlling the peripheral circuit to perform a read operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; As the program operation is currently occurring, the status of the die is busy. The controller first generates a control signal to suspend the first operation. The controller then generates a second control signal to perform the second operation).

Regarding claim 6, the combination of Zang and Lee teaches The semiconductor memory device of claim 5, wherein, when the status information represents that the second operation has completed, the operation resume controller is configured to generate a third control signal for controlling the peripheral circuit to resume the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; As the program operation is currently occurring, the status of the die is busy. The controller first generates a control signal to suspend the first operation. The controller then generates a second control signal to perform the second operation. Once the read operation completes, the controller generates a third control signal to resume the first operation).

Regarding claim 7, the combination of Zang and Lee teaches The semiconductor memory device of claim 6, wherein the ready-busy signal represents a busy status, when the performance of the first operation is suspended, when the second operation is performed, and when the first operation is resumed (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; As the program operation is currently occurring, the status of the die is busy. The controller first generates a control signal to suspend the first operation. The controller then generates a second control signal to perform the second operation).

Regarding claim 8, the combination of Zang and Lee teaches The semiconductor memory device of claim 7, wherein the first operation is any one of a program operation and an erase operation (Lee Fig. 29; [0161] "Operations S2110 to S2130 described with reference to FIG. 21 are performed. Afterwards, in operation S3040, the memory controller 110 may resume a suspended erase operation of the nonvolatile memory device 120 within a reference time tR2 for erase reliability";).

Regarding claim 9, the combination of Zang and Lee teaches The semiconductor memory device of claim 1, wherein, in response to a third command received in a ready status after the first operation is completed, the control logic circuit is configured to control the peripheral circuit to perform a third operation corresponding to the third command (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; the controller controls the memory device to service any requests when idle).

Regarding claim 10, Zang teaches The semiconductor memory device of claim 1, wherein, in response to an operation suspend command received while the first operation is being performed, the control logic circuit is configured to control the peripheral circuit to suspend the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency").

Regarding claim 11, Zang teaches The semiconductor memory device of claim 10, wherein, in response to a third command received in a state in which the performance of the first operation is suspended, the control logic circuit is configured to control the peripheral circuit to perform a third operation corresponding to the third command (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; [0055] "FIG. 5 shows a program suspend-resume time flow in an example where die programming is suspended multiple times. Data transfer 500 may begin and then die program 502 starts. Die program 502 will stop when a first die suspend command is received. The suspend command causes a program suspended latency 504 period, and then the pending read requests 506 are served"; the device is able to service multiple read requests (the second read request is the third operation)).

Regarding claim 12, Zang teaches The semiconductor memory device of claim 11, wherein, in response to an operation resume command received in a state in which the performance of the third operation is completed, the control logic circuit is configured to control the peripheral circuit to resume the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; [0055] "FIG. 5 shows a program suspend-resume time flow in an example where die programming is suspended multiple times. Data transfer 500 may begin and then die program 502 starts. Die program 502 will stop when a first die suspend command is received. The suspend command causes a program suspended latency 504 period, and then the pending read requests 506 are served. The unfinished programming then continues 508 until another suspend request is received. The suspend request causes another suspended latency period 510 and then the pending read requests are served 512. A time period for data restoring 514 may be utilized, but a 3.sup.rd suspend request may be received during the data restoring period 514, causing another period of latency 516. The last set of pending requests 518 are served, and then programming resumes until finished 520"; the controller is able to either keep the first operation suspending until multiple read operations are performed (second and third operations), or can suspend the first operation multiple times to service second and third requests. Once all read operations are serviced, the first operation resumes).

Regarding claim 13, Zang teaches A controller for controlling a semiconductor memory device to perform an operation in a first mode or a second mode according to an operation request from a host (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"), the controller comprising:
a host request receiver configured to receive the operation request and generate request information corresponding to the operation request (Zang Fig. 2 Host I/F 140; [0029] "Referring to FIG. 2, the memory system 10 may include a memory controller 100 and a semiconductor memory device 200. The memory system 10 may operate in response to a request from a host device, and in particular, store data to be accessed by the host device"; the Host I/F passes the host request to the controller (request information)); 
an operation mode determiner configured to determine one of the first mode and the second mode as an operation mode and store operation mode information of the semiconductor memory device which corresponds to the determined operation mode (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; as the state (mode) is recorded, the Die Suspend Server is configured to determine the operating state (mode) of the device); 
a ready-busy signal receiver configured to receive a ready-busy signal corresponding to ready-busy information identifying whether the semiconductor memory device is in a ready status or a busy status from the semiconductor memory device (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; by being able to record and control the state, the status must also be able to be received from the memory device);
and a command generator configured to generate a first command requesting the semiconductor memory device to suspend a first operation in progress when the operation mode is the first mode and the semiconductor memory device is in the busy status, to provide the first command to the semiconductor memory device, to generate a second command requesting the semiconductor memory device to perform a second operation corresponding to the second command when the semiconductor memory device is in the ready status, and to provide the second command to the semiconductor memory device after the first operation has been suspended, and when the operation mode is the second mode to generate a third command requesting the semiconductor memory device to suspend the first operation to perform the second operation, without receiving additional commands from the controller and to provide the third command to the semiconductor memory device (Zang Fig. 2 Control circuit 220; Fig. 6; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; [0062] "At step 804, suspend and resume requests are generated and inserted into a queue"; The first operation (program) is suspended when the device is busy when a second operation (read) is received from the host. The first operation remains suspended while the second operation is performed. When memory controller 100 sends commands to control circuit 220, the commands are all inserted into the queue at the same time. Therefore additional commands are not required from the memory controller in order for the control circuit 220 (command generator) to pause the current program process, service the read, and then resume the program process.  As seen in Fig. 6, depending in the mode (suspend-ready or resumed), different paths are taken to get to the suspended mode to service the pending read request), however, Zang does not explicitly teach and to resume a suspended first operation while the semiconductor memory device outputs data obtained by the second operation.
Lee teaches and to resume a suspended first operation while the semiconductor memory device outputs data obtained by the second operation (Lee Fig. 29; [0161] "Operations S2110 to S2130 described with reference to FIG. 21 are performed. Afterwards, in operation S3040, the memory controller 110 may resume a suspended erase operation of the nonvolatile memory device 120 within a reference time tR2 for erase reliability"; as can be seen in Fig. 29, time tR2 is the time period that the read command is being processed and the read data returned to the controller).
As Zang and Lee are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Zang with the erase suspend of Lee. One of ordinary skill in the art would have been motivated to make this modification because both Zang and Lee teach a system that can suspend a command in progress in a NAND storage device to process a read request, then resuming the previous command. However, Zang only teaches this feature while a write is in progress and not an erase. Lee teaches both types of suspensions, therefore integrating the erase suspension of Lee into the system of Zang would have a high chance of success. In addition, this modification would greatly decrease the wait time of the processor for read data when an erasure is in progress, therefore improving the efficiency and operating speed of the system as a whole.

Regarding claim 14, the combination of Zang and Lee teaches The controller of claim 13, wherein, when the operation mode information represents the first mode, the command generator is configured to generate the first command in response to the ready-busy signal of the busy status, and transfer the generated first command to the semiconductor memory device (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; if the device is busy with a program request, the controller generates a command to suspend the program operation).

Regarding claim 15, the combination of Zang and Lee teaches The controller of claim 14, wherein the command generator is configured to transfer an operation command to the semiconductor memory device in response to the ready-busy signal of the ready status, after the command generator transfers an operation suspend command to the semiconductor memory device (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; Once the program operation is paused, the device is ready to service the read request, which is then passed to the memory).

Regarding claim 16, the combination of Zang and Lee teaches The controller of claim 15, wherein the command generator is configured to transfer an operation resume command to the semiconductor memory device in response to the ready-busy signal of the ready status, after the command generator transfers the operation command to the semiconductor memory device (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; once the read operation completes, the controller sends a resume command).

Regarding claim 17, the combination of Zang and Lee teaches The controller of claim 13, wherein, when the operation mode represents the second mode, the command generator is configured to generate the second command and transfer the generated second command to the semiconductor memory device, in response to the read-busy signal of the busy status (Zang [0055] "FIG. 5 shows a program suspend-resume time flow in an example where die programming is suspended multiple times. Data transfer 500 may begin and then die program 502 starts. Die program 502 will stop when a first die suspend command is received. The suspend command causes a program suspended latency 504 period, and then the pending read requests 506 are served. The unfinished programming then continues 508 until another suspend request is received. The suspend request causes another suspended latency period 510 and then the pending read requests are served 512. A time period for data restoring 514 may be utilized, but a 3.sup.rd suspend request may be received during the data restoring period 514, causing another period of latency 516. The last set of pending requests 518 are served, and then programming resumes until finished 520"; the controller is able to either keep the first operation (second mode/busy state) suspending until multiple read operations are performed (second and third operations), or can suspend the first operation multiple times to service second and third requests. Once all read operations are serviced, the program operation resumes).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132